Citation Nr: 1047017	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  09-04 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected right ear hearing loss.  

2.  Entitlement to an increased rating for service-connected 
postoperative laminectomy, lumbar spine L4 with degenerative disc 
disease currently evaluated as 40 percent disabling.

3.  Entitlement to an increased rating for service-connected left 
lower extremity radiculopathy currently evaluated as 20 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1967 to March 
1969 and November 1990 to May 1991.  The Veteran also had over 31 
years of service with a reserve component.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  The Veteran testified before the undersigned at an 
October 2009 video hearing. 

It appears the issue of entitlement to a total rating 
based on individual unemployability (TDIU) has been raised 
by the record.  As this issue has not been adjudicated by 
the Agency of Original Jurisdiction, the Board does not 
have jurisdiction over it.  Therefore, it is referred to 
the AOJ for appropriate action.

The issues of entitlement to an increased rating for 
postoperative laminectomy, lumbar spine L4 with degenerative disc 
disease and left lower extremity radiculopathy are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

From September 5, 2007, the preponderance of the competent and 
credible medical evidence of record shows that the Veteran, at 
his worst, demonstrates Level II hearing acuity in his service 
connected right ear and Level I hearing acuity in his non service 
connected with ear with speech discrimination of 94 percent in 
each ear.


CONCLUSION OF LAW

From September 5, 2007, the criteria for a compensable evaluation 
for right ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b), (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability; the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there is no 
issue as to providing an appropriate application form or 
completeness of the application.  

The Board next notes that the Veteran is challenging the initial 
evaluation assigned following the grant of service connection for 
his disorder.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims (Court) 
held that in cases where service connection has been granted and 
an initial disability evaluation has been assigned, the service 
connection claim has been more than substantiated, it has been 
proven, thereby rendering § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Thus, because the notice that was provided before 
service connection was granted was legally sufficient (i.e., the 
October 2007 38 U.S.C.A. § 5103(a) notice letter provided the 
Veteran prior to the June 2008 rating decision), VA's duty to 
notify in this case has been satisfied.  

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claim and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service 
treatment, VA treatment records, and VA examination reports are 
associated with the claims folder.  

The Veteran was afforded a VA examination in accordance with his 
claim in June 2008.  38 C.F.R. § 3.326(a) (2010).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
While the June 2008 VA examiner did not have the Veteran's claims 
files at the time of the audiological examination, the Board 
nonetheless finds this examination adequate for rating purposes 
because the examination included both a detailed history obtained 
from the claimant and an in-depth audiological examination.  See 
38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4) (2010).  

The Board acknowledges the Veteran's contentions at his October 
2009 video hearing that his hearing loss has worsened since his 
last VA examination and he should therefore be afforded another 
VA examination.  The Board finds that this bare-boned claim, 
which is not supported by any of the competent and credible 
medical evidence, is insufficient to require the Board to remand 
this issue for another VA examination.  Notwithstanding the 
Veteran's claim, the Board finds that the absence of complaint 
prior to the hearing, despite various medical treatment sought 
for other disabilities serves as evidence against the Veteran's 
statement that he is suffering from increased hearing loss.  As 
such, the Board finds that the evidence of record, to include the 
June 2008 VA audiological examination, is adequate for rating 
purposes.

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2010).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the Veteran's claim is to be considered.  In initial rating 
cases, separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 
4.2 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The June 2008 rating decision granted service connection for 
right ear hearing loss and rated it as non compensable effective 
from September 5, 2007, under 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100. 

Evaluations of hearing impairment range from 0 to 100 percent 
based on organic impairment of hearing acuity.  Auditory acuity 
is gauged by examining the results of controlled speech 
discrimination tests, together with the results of puretone 
audiometric tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  38 C.F.R. § 4.85.

To evaluate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from level I, for 
essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85.  Tables VI and VII are used to 
calculate the rating to be assigned.  Id.

Under 38 C.F.R. § 4.86(a), when the puretone threshold at each of 
the four specified frequencies 1000, 2000, 3000, and 4000 Hertz 
is 55 decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  

Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 2000 
Hertz, Table VI or Table VIa is to be used, whichever results in 
the higher numeral.  Thereafter, that numeral will be elevated to 
the next higher numeral.  

When impaired hearing is service connected in only one ear, then 
the nonservice-connected ear will be assigned a numeric 
designation of I unless the service-connected hearing loss in the 
other ear is at least 10 percent disabling and there is hearing 
impairment in the non service-connected ear under 38 C.F.R. 
§ 3.385.  38 U.S.C.A. § 1160(a)(3); 38 C.F.R. §§ 3.383(a)(3), 
4.85(f).  

With the above criteria in mind, at the June 2008 audiological 
examination the Veteran exhibited pure tone thresholds in the 
right ear of 50 dB at 1000 Hz, 65 dB at 2000 Hz, 65 dB at 3000 
Hz, and 70 dB at 4000 Hz with a speech recognition score of 94 
percent.  The Veteran also exhibited pure tone thresholds in the 
non service connected left ear of 45 dB at 1000 Hz, 60 dB at 2000 
Hz, 70 dB at 3000 Hz, and 70 dB at 4000 Hz with a speech 
recognition score of 94 percent.

Applying these test results to 38 C.F.R. § 4.85, Table VI, reveal 
that the Veteran demonstrated Level II hearing acuity in the 
right ear (with a puretone threshold average of 63 dB and speech 
discrimination score of 94 percent) when entering the average 
pure tone thresholds and speech recognition abilities into Table 
VI.  See 38 C.F.R. § 4.86(a).  Since the Veteran's left ear is 
not service-connected for hearing loss, the Board will assign a 
numeric designation of I pursuant to 38 C.F.R. § 4.85(f) for 
purposes of determining the Veteran's disability evaluation from 
Table VII.  Entering the category designations for each ear into 
Table VII results in a zero percent disability rating under 
Diagnostic Code 6100.  This is true throughout the period of time 
during which his claim has been pending and therefore 
consideration of staged ratings are not warranted.  Fenderson, 
supra.

Moreover, the Board finds that neither 38 C.F.R. § 4.86(a) or 
38 C.F.R. § 4.86(b) is applicable to the current claim because 
audiological examinations do not show puretone threshold at each 
of the four specified frequencies 55 decibels or more or a 
puretone threshold of 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  This is true throughout the 
period of time during which his claim has been pending and 
therefore consideration of staged ratings are not warranted.  
Fenderson, supra.

In reaching the above conclusions, the Board has not overlooked 
the September 2005 private audiological examination report found 
in the record.  However, the Board notes that this examination 
report fails to provide information that allows the Board to rate 
his disability under 38 C.F.R. §§ 4.85, 4.86.  Therefore, the 
Board is precluded from using the report to rate the severity of 
his hearing loss.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995) (finding that neither the Board nor the RO may interpret 
graphical representations of audiometric data).  

As previously noted, the Board acknowledges the Veteran's 
statements at his October 2009 video hearing that his hearing 
impairment has worsened.  Regarding the Veteran's statements, the 
Board acknowledges that he is competent to give evidence about 
his experiences; i.e., he is competent to report that he is 
having greater trouble hearing.  See Charles v. Principi, 16 Vet. 
App. 370, 274 (2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses).  However, 
the Veteran and his representative are not competent to opine as 
to the current severity of his service connected hearing loss 
because such opinions requires medical expertise which they have 
not been shown to have and these types of findings are not 
readily observable by a lay person.  See Jandreau, supra; 
Buchanan, supra; Charles, supra; also see Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); also see Espiritu, supra.  Furthermore, 
the Board finds more competent and credible the medical opinion 
provided by the expert at the Veteran's VA examination than his 
and his representative's lay assertions.  Id; also see Guerrieri 
v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's knowledge 
and skill in analyzing the data, and the medical conclusion the 
physician reaches....  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions [are] 
within the province of the [Board as] adjudicators. . .").

The Board also acknowledges that in Martinak v. Nicholson, 21 
Vet. App. 447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  In the present case, the VA audiological evaluation of 
record does not contain findings relevant to the impact of the 
Veteran's hearing on his daily and occupational living.  However, 
the Board notes that in Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009), the Federal Circuit notes that the phrase 
"daily life" as used in Part 4 of 38 C.F.R., can be cited to 
Subpart A, which provides "regulations prescribing the policies 
and procedures for conducting VA medical examinations."  See 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Court 
has previously noted that regulations governing procedures for 
conducting VA medical examinations are not considered part of the 
rating schedule because, "[t]he rating schedule consists only of 
those regulations that establish disabilities and set forth the 
terms under which compensation shall be provided.  A regulation 
prescribing the policies and procedures for conducting a VA 
medical examination does not serve these purposes."  As such, 
the Federal Circuit stated that while the effects of daily life 
are relevant to the doctor conducting the examination, these 
effects are not relevant to disability rating specialist.  
Therefore, while it is noted that the June 2008 VA examination 
failed to address the impact of the Veteran's hearing loss on his 
daily living, the Board finds, in relying on the decision in 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) that 
it is not necessary to do so and therefore will proceed with the 
decision.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280 
(Fed. Cir. 2009).

Based on the foregoing, the Board finds that the Veteran's right 
ear hearing loss more closely approximates the criteria for the 
currently assigned noncompensable rating and entitlement to an 
increased rating on a schedular basis is not warranted.  
Fenderson, supra.  

Based on the Veteran's and his representative's written 
statements to the RO and the statements to his VA examiner, the 
Board will considered the application of 38 C.F.R. § 3.321(b)(1) 
(2010).  Although the Veteran and his representative generally 
claim that the rating schedule does not adequately compensate the 
claimant for the problems caused by his right ear hearing loss, 
the evidence does not objectively show an exceptional or unusual 
disability picture as would render impractical the application of 
the regular schedular rating standards.  Id.  There simply is no 
objective evidence that his disability, acting alone, has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  

It is undisputed that this disability affects employment, but it 
bears emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity resulting 
from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1 (2010).  
Therefore, given the lack of objective evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that the criteria for submission for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 
9 Vet. App. 337 (1996).

The Board has also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

ORDER

A compensable rating for service-connected right ear hearing loss 
is denied at all time from September 5, 2007.


REMAND

As to the claim for higher initial evaluations for postoperative 
laminectomy, lumbar spine L4 with degenerative disc disease and 
left lower extremity radiculopathy, the Veteran testified in 
October 2009 that the severity level of these disabilities have 
worsened since the last applicable VA examination in September 
2007.  Specifically, the Veteran testified that he had back 
surgery for the third time in September 2009.  The Veteran 
further testified that following the surgery the pain in his back 
increased and he had greater numbness in his legs and feet.  See 
Transcript p. 7-9.  

Therefore, since the medical records surround the Veteran's most 
recent back surgery are not found in the claims files, the Board 
finds that a remand is required to obtain these records as well 
as to provided the claimant with a new VA examination to 
ascertain the current severity of his disorders.  See As to the 
claim for a higher evaluation for PTSD, while the Veteran 
testified that he saw a Dr. Kay every couple of months for 
individual therapy for his PTSD, copies of these records do not 
appear in the claims files.  Accordingly, the Board finds that a 
remand is required to obtain them.  See 38 U.S.C.A. § 5103A(b), 
(d); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that 
when reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the veteran to 
attempt to obtain them); See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.326 (2008); McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that 
when a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an additional 
examination is appropriate).

Additionally the Board notes that the Veteran testified at the 
October 2009 video hearing that he has been receiving treatment 
with regard to his back and legs at the Fayetteville, Arkansas, 
VAMC, and these treatment reports are not of record.  See 
Transcript, p. 8, 20.  Therefore, on remand all of the Veteran's 
outstanding treatment records from the Fayetteville, Arkansas 
VAMC should also be obtained and associate with the record.  See 
38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative of 
the claim).

Accordingly, these issues are REMANDED to the RO/AMC for the 
following actions:

1.	The RO/AMC should obtain and associate 
them with the claims files copies of all 
of the Veteran's records surround his 
recent back surgery as well as all of his 
outstanding treatment records from the 
Fayetteville, Arkansas VAMC.  Efforts to 
obtain the requested records should be 
ended only if it is concluded that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  All actions to obtain 
the requested records should be documented 
fully in the claims files.  Because these 
are Federal records, if they cannot be 
located or no such records exist, a 
memorandum of unavailability must be 
associated with the claims files and the 
Veteran should be provided with a copy of 
that memorandum.

2.	After undertaking the above development to 
the extent possible, schedule the Veteran 
for orthopedic and neurological 
examinations to determine the nature and 
current level of severity of his service-
connected postoperative laminectomy, 
lumbar spine L4 with degenerative disc 
disease and left lower extremity 
radiculopathy.  The claims file must be 
made available to the examiners.  In 
accordance with the AMIE worksheets for 
rating degenerative joint disease of the 
lumbar spine and left lower extremity 
radiculopathy, the examiners are to 
provide a detailed review of the Veteran's 
history, current complaints, and the 
nature and extent of the claimant's 
postoperative laminectomy, lumbar spine L4 
with degenerative disc disease and left 
lower extremity radiculopathy.  All 
indicated tests and studies deemed 
appropriate by the examiners must be 
accomplished.

a.	In addition to any other information 
provided pursuant to the AMIE 
worksheet, the orthopedic examiner 
should conduct complete range of motion 
studies, with specific citation to the 
forward flexion, backward extension, 
left and right lateral flexion, and 
left and right rotation of the 
thoracolumbar spine, and discuss the 
presence or absence of any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and 
provide an opinion as to how these 
factors result in any limitation of 
forward flexion, backward extension, 
left and right lateral flexion, and/or 
left and right rotation.

b.	If the Veteran describes flare-ups of 
pain, the orthopedic examiner should 
offer an opinion as to whether there 
would be additional limits on 
functional ability during flare-ups, 
and if feasible, express this in terms 
of additional degrees of limitation of 
forward flexion, backward extension, 
left and right lateral flexion, and/or 
left and right rotation during the 
flare- ups.

c.	In addition to any other information 
provided pursuant to the AMIE 
worksheet, the neurological examiner 
should comment on any adverse 
neurological symptomatology caused by 
his service connected left lower 
extremity radiculopathy and opine if 
that adverse symptomatology is best 
characterized as "slight," 
"moderate," "moderately severe," or 
"severe."

d.	The examiners should also comment on 
the number of weeks of incapacitating 
episodes (i.e., episodes in which his 
adverse symptomatology required bed 
rest ordered by a physician) the 
Veteran has experienced do to his 
service connected postoperative 
laminectomy, lumbar spine L4 with 
degenerative disc disease.  

e.	Based on a review of the claims folder 
and the examinations of the Veteran, 
the examiners are also requested to 
address whether it is at least as 
likely as not that the claimant's 
service-connected postoperative 
laminectomy, lumbar spine L4 with 
degenerative disc disease and/or left 
lower extremity radiculopathy precludes 
him from securing and following a 
substantially gainful occupation.

A complete rationale for all opinions 
expressed must be provided.

3.	After undertaking the above development, the 
RO/AMC should provide the Veteran with 
updated VCAA notice in accordance with the 
Court's holding in Dingess, supra; 
38 U.S.C.A. §§ 5103, 5103A; and 38 C.F.R. 
§ 3.159. 

4.	Thereafter, the RO/AMC should readjudicate 
the claims.  Such readjudication should take 
into account whether "staged" ratings are 
appropriate.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Such 
readjudication should also take into account 
whether the criteria for submission for 
extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) have been met.  See 
Thun, supra.  If any of the benefits sought 
on appeal remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence received 
and any evidence not received, and all 
applicable laws and regulations considered 
pertinent to the issues currently on appeal 
including.  A reasonable period of time 
should be allowed for response before the 
appeal is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


